Citation Nr: 0400511	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than October 2, 
1999, for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1948 to June 1952, 
from September 1952 to June 1958, and from March 1959 to 
March 1969.  He served in Vietnam from December 1967 to March 
1968.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2001 RO rating decision that granted service 
connection for the cause of the veteran's death, effective 
from October 2, 1999.


FINDINGS OF FACT

1.  The veteran's death on February [redacted], 1980, was due to 
confluent bronchopneumonia as a consequence of carcinoma of 
the lung with metastases to the brain.

2.  The appellant submitted a claim for service connection 
for the cause of the veteran's death on March [redacted], 1980.

3.  In correspondence to the appellant dated in May 1980, the 
RO denied her claim for service connection for the cause of 
the veteran's death; she was notified of her appellate 
rights; she did not appeal the RO determination.

4.  In correspondence dated in December 1980, the appellant 
notified the RO that the veteran had been exposed to agent 
orange while in service and that he had developed brain and 
lung cancer.

5.  In a letter dated in January 1981, the RO notified the 
appellant that the veteran had not mentioned being exposed to 
agent orange during his lifetime; the RO asked the appellant 
if she was referring to an increased rating claim for the 
veteran's service-connected skin condition in her recent 
correspondence; she did not respond to the January 1981 RO 
correspondence.

6.  On October 2, 2000, the appellant submitted an 
application to reopen the claim for service connection for 
the cause of the veteran's death and the RO granted this 
benefit, effective from October 2, 1999, based on 
liberalizing legislation.

7.  There is no correspondence from the appellant from the 
time of the January 1981 RO correspondence to October 2, 
2000, showing her intent to apply for service connection for 
the cause of the veteran's death, and there is no legal basis 
for entitlement to a date earlier than October 2, 1999, for 
this benefit.


CONCLUSION OF LAW

The appellant's claim for an earlier effective date earlier 
than October 2, 1999, for service connection for the cause of 
the veteran's death, has no legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2003), and 3.816, 68 
Fed. Reg. 50966-50972 (Aug. 25, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for an earlier effective date for the cause 
of the veteran's death, and that no further assistance to her 
is required to fulfill VA's duty to assist her in the 
development of the claim.  

Furthermore, as discussed below, resolution of the 
appellant's claim is predicated largely on legal principles 
rather than evidence.  As such, the Board finds no basis for 
additional evidentiary development.  Manning v. Principi, 16 
Vet. App. 534 (2002).  The Board also recognizes that 
regulations pertinent to the appellant's claim were added to 
38 C.F.R. Part 3 after the RO's January 2001 rating decision 
that were not considered in the adjudication of her claim.  
The Board finds that there is no due process violation to the 
appellant in appellate review of her case without remanding 
the case to the RO for initial consideration of those 
regulations because her claim has no merit under the 
applicable criteria.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The salient procedural history of the appellant's claim for 
service connection for the cause of the veteran's death may 
be briefly summarized.  A March 1978 RO rating decision 
denied service connection for carcinoma of the lung and 
brain.  The veteran was notified of this decision in April 
1978, and he submitted a notice of disagreement in this 
month.  In June 1978, the RO sent him a statement of the case 
on the issue of entitlement to service connection for 
carcinoma of the lungs.  He did not complete his appeal of 
this issue by submitting a substantive appeal.  On February 
[redacted], 1980, he died due to confluent bronchopneumonia as a 
consequence of carcinoma of the lung with metastases to the 
brain.

On March 24, 1980, the appellant submitted a claim for 
service connection for the cause of the veteran's death.  In 
a May 1980 decision, the RO notified the appellant that this 
claim was denied and advised her of her appeal rights.  She 
did not appeal the RO determination.  In correspondence 
received in December 1980, the appellant notified the RO that 
the veteran had been exposed to agent orange in service and 
that he had developed cancer of the brain and lung.  In a 
letter dated in January 1981, the RO notified the appellant 
that the veteran had made no mention of being exposed to 
agent orange during his lifetime.  The RO asked her if she 
was referring to an increased rating claim for the veteran's 
service-connected skin condition in her recent 
correspondence.  She did not reply to the RO correspondence.

On October 2, 2000, the appellant submitted an application to 
reopen the claim for service connection for the cause of the 
veteran's death.  The January 2001 RO rating decision granted 
service connection for the cause of the veteran's death, 
effective from October 2, 1999, based on a change in VA 
regulations and application of the provisions of 38 C.F.R. 
§ 3.114(a)(3).

Unless specifically provided otherwise, the effective date of 
an award based on a claim for dependency and indemnity 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  The effective date of an award of 
dependency and indemnity compensation for which application 
is received within one year from the date of death shall be 
the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(a),(d)(1); 3.400(c)(2).

The effective date of award of dependency and indemnity 
compensation based on change of law or administrative issue 
shall be in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(1),(2),(3).

The provisions of 38 C.F.R. § 3.309(e), concerning 
presumptive service connection for certain diseases based on 
certain exposure to agent orange, were amended to include 
lung cancer.  These amended regulations were effective as of 
June 9, 1994.  59 Fed. Reg. 29723-29724.  Generally, benefits 
based on a change in law or VA issue may not be authorized 
prior to the effective date of the law or VA issue except as 
provided in 38 C.F.R. § 3.114.  Hence, the RO granted the 
veteran's reopened claim for service connection for the cause 
of the veteran's death, effective from October 2, 1999, based 
on her claim received on October 2, 1999.

In 2003, 38 C.F.R. § 3.816 was added to 38 C.F.R. Part 3.  68 
Fed. Reg. 50966-50972 (Aug. 25, 2003).  This regulation 
authorizes certain awards from a date effective retroactive 
to the date of a denied or pending claim, even if such date 
is earlier than the effective date of the regulation 
establishing the presumption.  This regulation was enacted 
following court orders in the class action litigation in 
Nehmer v. United States Department of Veterans Affairs, No. 
CV-86-6160 TEH (N.D. Cal.).

The provisions of 38 C.F.R. Section 3.816 provide for awards 
under the Nehmer Court Orders for disability or death caused 
by a condition presumptively associated with herbicide 
exposure.
(a) Purpose. This section states effective-date rules 
required by orders of a United States district court in the 
class-action case of Nehmer v. United States Department of 
Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).
(b) Definitions. For purposes of this section-
(1) Nehmer class member means:
(i) A Vietnam veteran who has a covered herbicide 
disease; or
(ii) A surviving spouse, child, or parent of a deceased 
Vietnam 
veteran who died from a covered herbicide disease.
(2) Covered herbicide disease means a disease for which 
the Secretary of Veterans Affairs has established a 
presumption of service connection before October 1, 2002 
pursuant to the Agent Orange Act of 1991, Public Law 102-4, 
other than chloracne. Those diseases are:
(i) Type 2 Diabetes (Also known as type II diabetes 
mellitus or adult-onset diabetes).
(ii) Hodgkin's disease.
(iii) Multiple myeloma.
(iv) Non-Hodgkin's lymphoma.
(v) Acute and Subacute peripheral neuropathy.
(vi) Porphyria cutanea tarda.
(vii) Prostate cancer.
(viii) Respiratory cancers (cancer of the lung, 
bronchus, larynx, 
or trachea).
(ix) Soft-tissue sarcoma (as defined in Sec.  
3.309(e)).
(c) Effective date of disability compensation.  If a 
Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: (1) If 
VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 
and May 3, 1989, the effective date of the award will 
be the later of the date VA received the claim on which 
the prior denial was based or the date the disability 
arose, except as otherwise provided in paragraph (3) of 
this section.  A prior decision will be construed as 
having denied compensation for the same disease if the 
prior decision denied compensation for a disease that 
reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used in 
the prior decision will not preclude a finding based on 
the record at the time of the prior decision, that the 
prior decision denied compensation for the same covered 
herbicide disease.
(2) If the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award 
will be the later of the date such claim was received by VA 
or the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section. A claim will 
be considered a claim for compensation for a particular 
covered herbicide disease if:
(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was received 
within one year from the date of the class member's 
separation from service, the effective date of the award 
shall be the day following the date of the class member's 
separation from active service.
(4) If the requirements of paragraph (c)(1) or (c)(2) 
of this section are not met, the effective date of the award 
shall be determined in accordance with Sec. Sec.  3.114 and 
3.400.
(d) Effective date of dependency and indemnity 
compensation (DIC).  If a Nehmer class member is entitled to 
DIC for a death due to a covered herbicide disease, the 
effective date of the award will be as follows:
(1) If VA denied DIC for the death in a decision issued 
between September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA received 
the claim on which such prior denial was based or the date 
the death occurred, except as otherwise provided in 
paragraph (d)(3) of this section.
(2) If the class member's claim for DIC for the death 
was either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered herbicide disease that caused the 
death, the effective date of the award will be the later of 
the date such claim was received by VA or the date the death 
occurred, except as otherwise provided in paragraph (d)(3) 
of this section. In accordance with Sec.  3.152(b)(1), a 
claim by a surviving spouse or child for death pension will 
be considered a claim for DIC.  In all other cases, a claim 
will be considered a claim for DIC if the claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing DIC claims, as indicating an intent to apply for 
DIC.
(3) If the class member's claim referred to in 
paragraph (d)(1) or (d)(2) of this section was received 
within one year from the date of the veteran's death, the 
effective date of the award shall be the first day of the 
month in which the death occurred.
(4) If the requirements of paragraph (d)(1) or (d)(2) 
of this section are not met, the effective date of the award 
shall be determined in accordance with Sec. Sec.  3.114 and 
3.400.
(e) Effect of other provisions affecting retroactive 
entitlement.  (1) General. If the requirements specified in 
paragraphs (c)(1) or (c)(2) or (d)(1) or (d)(2) of this 
section are satisfied, the effective date shall be assigned 
as specified in those paragraphs, without regard to the 
provisions in 38 U.S.C. 5110(g) or Sec.  3.114 prohibiting 
payment for periods prior to the effective date of the 
statute or regulation establishing a presumption of service 
connection for a covered herbicide disease. However, the 
provisions of this section will not apply if payment to a 
Nehmer class member based on a claim described in paragraph 
(c) or (d) of this section is otherwise prohibited by 
statute or regulation, as, for example, where a class member 
did not qualify as a surviving spouse at the time of the 
prior claim or denial.
(2) Claims Based on Service in the Republic of Vietnam 
Prior To August 5, 1964. If a claim referred to in paragraph 
(c) or (d) of this section was denied by VA prior to January 
1, 1997, and the veteran's service in the Republic of 
Vietnam ended before August 5, 1964, the effective-date 
rules of this regulation do not apply. The effective date of 
benefits in such cases shall be determined in accordance 
with 38 U.S.C. 5110. If a claim referred to in paragraph (c) 
or (d) of this section was pending before VA on January 1, 
1997, or was received by VA after that date, and the 
veteran's service in the Republic of Vietnam ended before 
August 5, 1964, the effective date shall be the later of the 
date provided by paragraph (c) or (d) of this section or 
January 1, 1997.

(f)  Payment of Benefits to Survivors or Estates of 
Deceased Beneficiaries. (1) General. If a Nehmer class 
member entitled to retroactive benefits pursuant to 
paragraphs (c)(1) through (c)(3) or (d)(1) through (d)(3) of 
this section dies prior to receiving payment of any such 
benefits, VA shall pay such unpaid retroactive benefits to 
the first individual or entity listed below that is in 
existence at the time of payment:
(i) The class member's spouse, regardless of current 
marital status.
Note to Paragraph (f)(1)(i): For purposes of this paragraph, 
a spouse is the person who was legally married to the class 
member at the time of the class member's death.
(ii) The class member's child(ren), regardless of age 
or marital status (if more than one child exists, payment 
will be made in equal shares, accompanied by an explanation 
of the division).
Note to Paragraph (f)(1)(ii): For purposes of this 
paragraph, the term "child" includes natural and adopted 
children, and also includes any stepchildren who were 
members of the class member's household at the time of the 
class member's death.
(iii) The class member's parent(s), regardless of 
dependency (if both parents are alive, payment will be made 
in equal shares, accompanied by an explanation of the 
division).
Note to Paragraph (f)(1)(iii): For purposes of this 
paragraph, the term "parent" includes natural and adoptive 
parents, but in the event of successive parents, the persons 
who last stood as parents in relation to the class member 
will be considered the parents.
(iv) The class member's estate.
(2) Inapplicability of certain accrued benefit 
requirements. The provisions of 38 U.S.C. 5121(a) and Sec.  
3.1000(a) limiting payment of accrued benefits to amounts 
due and unpaid for a period not to exceed 2 years do not 
apply to payments under this section. The provisions of 38 
U.S.C. 5121(c) and

Sec.  3.1000(c) requiring survivors to file claims for 
accrued benefits also do not apply to payments under this 
section. When a Nehmer class member dies prior to receiving 
retroactive payments under this section, VA will pay the 
amount to an identified payee in accordance with paragraph 
(f)(1) of this section without requiring an application from 
the payee. Prior to releasing such payment, however, VA may 
ask the payee to provide further information as specified in 
paragraph (f)(3) of this section.
(3)  Identifying payees. VA shall make reasonable 
efforts to identify the appropriate payee(s) under paragraph 
(f)(1) of this section based on information in the veteran's 
claims file. If further information is needed to determine 
whether any appropriate payee exists or whether there are 
any persons having equal or higher precedence than a known 
prospective payee, VA will request such information from a 
survivor or authorized representative if the claims file 
provides sufficient contact information. Before releasing 
payment to an identified payee, VA will ask the payee to 
state whether there are any other survivors of the class 
member who may have equal or greater entitlement to payment 
under this section, unless the circumstances clearly 
indicate that such a request is unnecessary. If, following 
such efforts, VA releases the full amount of unpaid benefits 
to a payee, VA may not thereafter pay any portion of such 
benefits to any other individual, unless VA is able to 
recover the payment previously released.
(4)  Bar to accrued benefit claims. Payment of benefits 
pursuant to paragraph (f)(1) of this section shall bar a 
later claim by any individual for payment of all or any part 
of such benefits as accrued benefits under 38 U.S.C. 5121 
and Sec.  3.1000.
(g)	Awards covered by this section. This section 
applies only to awards of disability compensation or DIC for 
disability or death caused by a disease listed in paragraph 
(b)(2) of this section.

In this case, the appellant's correspondence of December 1980 
indicated that she believed the veteran had cancer of the 
lung and brain due to exposure to agent orange in service, 
and the evidence then of record revealed that cancer of the 
lung with metastases to the brain was the cause of the 
veteran's death.  A communication identifying an intent to 
apply for a VA benefit does not demand specificity in order 
to constitute a formal claim as held by the United States 
Court of Appeals for Veterans Claims (Court) in Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  However, the December 
1980 correspondence from the appellant does not show an 
intent to apply for service connection for the cause of the 
veteran's death (a benefit which had been denied several 
months earlier).  The RO asked her to clarify the purpose of 
her correspondence in a January 1981 letter, and she did not 
respond to this letter. 

A review of the record reveals that the RO did not consider 
the appellant's December 1980 correspondence as a claim for 
service connection for the cause of the veteran's death based 
on disability due to exposure to agent orange in service.  
The Board finds that the RO's action was reasonable based on 
the factors noted in the previous paragraph.  

District court decisions voiding veterans benefit decisions 
made under agent orange regulation that became effective on 
September 25, 1985, did not void VA decisions prior to that 
date.  Williams v. Principi, 310 F. 3d 1374 (Fed. Cir. 2002).  
Hence, the appellant is not entitled to an effective date 
earlier than October 2, 1999, for service connection for the 
cause of the veteran's death based on the criteria of 
38 C.F.R. § 3.816.

The evidence does not show that the appellant submitted 
correspondence from the time of the January 1981 RO letter 
until October 2, 2000, requesting service connection for the 
cause of the veteran's death.  Hence, she is not entitled to 
an effective date earlier than October 2, 1999, for service 
connection for the cause of the veteran's death under any 
legal or regulatory criteria.

The Board finds that the appellant's claim for an effective 
date earlier than October 2, 1999, has no legal merit, and it 
is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than October 2, 1999, for the cause 
of the veteran's death is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



